 



EXHIBIT 10.3

WAIVER OF CERTAIN EMPLOYMENT AGREEMENT ENTITLEMENTS

     THIS WAIVER OF CERTAIN EMPLOYMENT AGREEMENT ENTITLEMENTS (this “Agreement”)
is dated as of June 14, 2005 (the “Effective Date”) by and between MARY JANE
JOHNSON (hereinafter referred to as the “Executive”), and COMPREHENSIVE CARE
CORPORATION, a Delaware corporation (hereinafter referred to as the
“Corporation”).

RECITALS

     WHEREAS, the parties entered into that certain Employment Agreement dated
effective February 7, 2003, as amended by that certain First Amendment dated as
of the Effective Date (collectively, the “Employment Agreement”);

     WHEREAS, the Corporation has entered into a Securities Purchase Agreement,
dated as of the Effective Date (the “Purchase Agreement”), pursuant to which the
Corporation will issue to Woodcliff Healthcare Investment Partners, LLC (the
“Investor”), 14,400 shares of the Corporation’s Series A Convertible Preferred
Stock, $50.00 par value per share (“Series A Preferred Stock”) in exchange for
$3,600,000.00 in cash, which represents a purchase price of $250.00 per share,
as well as shares of the Corporation’s common stock, par value $0.01 per share,
upon any exercise of the put options by the Corporation on the terms and
conditions set forth in the Purchase Agreement (collectively, the “Private
Offering”);

     WHEREAS, in conjunction with the Private Offering, the Corporation desires
that Executive waive any entitlements the Executive may receive in the Event of
a Change of Control from the Corporation and any entitlements the Executive may
have to a Special Transaction Bonus as described hereinbelow; and

     WHEREAS, this waiver of certain of the Executive’s rights pursuant to her
Employment Agreement is being delivered as a condition to the closing of the
transactions contemplated by the Purchase Agreement in favor of the Investor and
as partial consideration for the Investor’s purchase of the Series A Preferred
Stock; and

     WHEREAS, Executive agrees to waive said entitlements.

     NOW, THEREFORE, in consideration of the mutual covenants hereinafter
specified, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party, it is agreed as
follows:

     1. Recitals; Defined Terms. The recital clauses set forth hereinabove are
true and correct and are incorporated herein by this reference. Except as
expressly provided herein to the contrary, all capitalized terms utilized in
this Agreement that are not defined in this Agreement shall have the meanings
ascribed to such terms in the Employment Agreement.

     2. Waiver of Change of Control Entitlements. The parties acknowledge that
Article VI of the Employment Agreement states that, in the event of a Change of
Control as described therein, (i) the Executive, in her sole discretion, may
elect to terminate her employment at any time within one (1) year following the
Change in Control and upon her election to terminate her employment, the
Corporation is obligated to pay to Executive a Severance Benefit or (ii) in the
event that Executive does not elect to terminate her employment within one year
following a Change in Control and during such one year period or at any time
thereafter during the unexpired term of this Agreement and (i) her employment is
terminated by the Company for reasons other than cause, as defined herein, or
(ii) though not terminated by the Company, Executive’s duties and
responsibilities are materially curtailed or diminished from those prevailing
immediately preceding the time of the Change in Control, and following such
material

 



--------------------------------------------------------------------------------



 



curtailment or diminution, Executive elects to terminate her employment
irrespective of whether or not the term of this Agreement shall have expired,
then the Company shall pay to the Executive a severance benefit equal to the
greater of the Executive’s Base Salary for the unexpired portion of the term or
an amount equal to two times the amount of Executive’s Base Salary [all of the
remuneration and benefits described in clauses (i) and (ii) of this sentence
hereinafter referred to as the (“Change of Control Entitlements”)]. In
consideration of the Corporation’s amending Executive’s Employment Agreement in
connection with the Private Offering, and other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged by the Executive,
the Executive hereby waives, releases, forfeits and relinquishes any and all
right, claim, title and interest in and to the Change of Control Entitlements
that may be triggered by the closing of the Private Offering, and agrees that
the Corporation and its officers, directors, employees, stockholders, agents,
successors and assigns shall have no obligation to make payment of or provision
for the Change of Control Entitlements in such case.

     3. Waiver of Special Transaction Bonus. The parties acknowledge that
Article VIII of the Employment Agreement states that, upon the consummation of a
Special Transaction, as described therein, the Corporation is obligated to pay
to the Executive a Special Transaction Bonus equal to 1% of the Special
Transaction Value in excess of $5 million [all of the remuneration and benefits
described in this sentence hereinafter referred to as the (“Bonus
Entitlements”)]. In consideration of the Corporation’s amending Executive’s
Employment Agreement in connection with the Private Offering, and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged by the Executive, the Executive hereby waives, releases, forfeits
and relinquishes any and all right, claim, title and interest in and to the
Bonus Entitlements that may be triggered by the Private Offering, and agrees
that the Corporation and its officers, directors, employees, stockholders,
agents, successors and assigns shall have no obligation to make payment of or
provision for the Bonus Entitlements in such case.

     4. Binding; Specific Performance. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and the respective legal and
personal representatives, heirs, successors and assigns of the parties hereto.
The parties hereby declare that it is impossible to measure in money the damages
that will accrue to a party hereto by reason of failure of the other party to
perform any of their obligations under this Agreement. Therefore, if any party
shall institute any action or proceeding to enforce the provisions hereof, the
defendant or defendants against whom the action or proceeding is brought hereby
waive the claim or defense therein that such a party has an adequate remedy at
law, and such party shall not urge in any action or proceeding the claim or
defense that a remedy at law exists.

     5. Governing Laws. This Agreement shall be subject to, governed by, and
construed in accordance with the laws of the State of Florida.

     6. Waiver of Right to Trial by Jury. THE CORPORATION AND EXECUTIVE WAIVE
THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED
TO, THE SUBJECT MATTER OF THIS AGREEMENT. THIS WAIVER IS KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY MADE BY EACH PARTY AND EACH PARTY EXPRESSLY
ACKNOWLEDGES THAT NEITHER THE OTHER PARTY NOR ANY PERSON ACTING ON BEHALF OF THE
OTHER PARTY HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL
BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. EACH PARTY ACKNOWLEDGES
TO THE OTHER THAT IT HAS READ AND UNDERSTANDS THE MEANING AND EFFECT OF THIS
WAIVER PROVISION.

     7. Severability. If for any reason any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held invalid, and all such other provisions shall continue in full force and
effect. If any provision of this Agreement shall be held invalid in part, such
invalidities shall in no way affect the rest of such provision not held so
invalid, and the rest of such provision, together with all other provisions of
this Agreement, shall to the full extent consistent with law, continue in full
force and effect.

2



--------------------------------------------------------------------------------



 



     8. Notices. Any notice or communication given pursuant hereto by any party
shall be in writing and hand delivered or mailed by registered or certified
mail, postage prepaid, to the party at the address set forth below or to such
other address as a party may designate by written notice given to the other
party in accordance with this provision.

     9. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience of reference only and shall not constitute a part hereof.

     10. Entire Agreement. This Agreement, including the other documents
referred to herein which form a part hereof, contains the entire understanding
of the parties hereto with respect to the subject matter contained herein and
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

     11. Amendment. This Agreement may not be amended or modified except by
instrument in writing signed by all of the parties.

     12. Counterparts. This Agreement may be executed in any number of
counterparts, by facsimile signature or otherwise, each of which shall be an
original but all of which together shall constitute one and the same instrument.

[Signature Page to Follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement,
effective the date first set forth above.

              EXECUTIVE:
 
            MARY JANE JOHNSON
 
            /s/ Mary Jane Johnson    
 
    Mary Jane Johnson
 
            Address: 204 South Hoover Blvd., Suite 200                    Tampa,
FL 33609
 
            CORPORATION:
 
            COMPREHENSIVE CARE CORPORATION, a     Delaware corporation
 
       
 
  By:   /s/ Robert J. Landis
 
     
 
 
      Robert J. Landis, Chief Financial Officer
 
            Address: 204 South Hoover Blvd., Suite 200                    Tampa,
FL 33609

Acknowledged and Agreed

WOODCLIFF HEALTHCARE INVESTMENT PARTNERS, LLC

         
By:
  /s/ Nicholas Lewin    
 
 
 
   
 
  Nicholas Lewin, Managing Member    

4